Citation Nr: 0604054	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-19 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as secondary to exposure to herbicides.

2.  Entitlement to service connection for heart disease 
(hypertension and coronary artery disease), including as 
secondary to diabetes mellitus.

3.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from March 1962 to 
March 1966.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision issued by the Detroit, Michigan Regional 
Office (RO) that, in part, denied the appellant's claims of 
entitlement to service connection for diabetes mellitus, for 
heart disease that was also claimed as secondary to the 
diabetes and for a respiratory disorder.  The Board remanded 
the case in February 2005; the RO has now returned the case 
to the Board for appellate review.

In his July 2003 VA Form 9, the appellant requested a 
personal hearing at the RO.  The requested personal hearing 
was scheduled for February 10, 2004.  On February 3, 2004, 
the appellant's representative submitted notice to the RO 
that the appellant had asked to have the hearing cancelled.  
Therefore, the request for a personal hearing at the RO is 
deemed withdrawn and the Board will continue with the appeal.  
See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The appellant served in Japan during the Vietnam era.

2.  There is no evidence showing that the appellant served in 
the Republic of Vietnam or was exposed to herbicide agents in 
service.

3.  None of the appellant's claimed disorders has been shown 
to be etiologically or causally related to his active duty 
service or any incident therein.




CONCLUSION OF LAW

The criteria for the assignment of service connection for 
diabetes mellitus, any cardiac disorder, and any respiratory 
disorder on direct, secondary and presumptive bases have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his three service connection 
claims.  The RO sent the appellant a letter in September 
2002, prior to the issuance of any rating decision, in which 
he was informed of VA's duty to assist, what information or 
evidence was needed, what the evidence had to show to 
establish entitlement and what kinds of evidence the RO would 
help obtain.  In addition, in the May 2003 Statement of the 
Case (SOC) and in the August 2005 Supplemental Statement of 
the Case (SSOC), the RO informed the appellant about what the 
evidence had to show to establish entitlement to service 
connection; the appellant was also provided with the text of 
38 C.F.R. § 3.159 in these documents.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

Even if the required notice was not provided until after the 
RO adjudicated the appellant's three service connection 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, private medical records 
were associated with the claims file.  The appellant was 
afforded the opportunity to appear at an RO personal hearing.  
The appellant was informed about VA's duty to assist in the 
September 2002 RO letter; the appellant was supplied with the 
text of 38 C.F.R. § 3.159 in the May 2003 SOC and the August 
2005 SSOC.  The appellant did not provide any information to 
VA concerning available treatment records that he wanted the 
RO to obtain for him that were not obtained.  The appellant 
was given more than one year in which to submit evidence 
after the RO gave him notification of his rights under the 
VCAA.  Therefore, there is no duty to assist that was unmet.



All relevant facts with respect to the claims addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) and the Veterans Education and Benefits 
Expansion Act of 2001, Pub L. No. 107-103, 115 Stat. 976 
(2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Service incurrence or aggravation may also be presumed for 
diabetes mellitus or hypertension if manifest to a 
compensable degree within a year of separation from 
qualifying active military service.  38 C.F.R. §§ 3.307, 
3.309(a).  

The appellant contends that he has been diagnosed with 
diabetes mellitus Type II that is related to his exposure to 
Agent Orange while he was in the Air Force on active duty.  
He alleges that he was exposed to herbicidal agents while he 
was on cargo flights from an air base in Japan to Vietnam; he 
has stated that these flights involved overnight stays in 
Vietnam.  The appellant also contends that his current heart 
disease, diagnosed as hypertension and coronary artery 
disease, are caused by the diabetes mellitus and that his 
pulmonary problems are related to service.  He further 
contends that he has pulmonary or respiratory disease related 
to his military service, to included claimed exposure to 
asbestos while working on Air Force planes on active duty.  
The appellant has not claimed any respiratory cancer.

A February 2002 letter from a private physician who treats 
the appellant stated that the appellant's current diagnoses 
include type II diabetes, hypertension, asthma with reactive 
airway disease and mild left ventricular hypertrophy.  A 
March 2002 letter from a specialist to the appellant's doctor 
states that the appellant's complex medical history included 
insulin-dependent diabetes, chronic obstructive lung disease 
and a minor acute myocardial infarction in 1995.

Review of the evidence of record reveals that the appellant 
had overseas service at Yokota Air base in Japan for one year 
and two weeks in the Pacific Command of the Air Force 
(PACAF).  However, there is no evidence of record that 
establishes the presence of the appellant in Vietnam.  In 
June 2002, the National Personnel Records Center (NPRC) 
stated that the record did not indicate that the appellant 
was in Vietnam or that he received the Vietnam Service Medal.  
The appellant's service medical records include no complaints 
or symptomatology pertaining to diabetes or cardiac problems.  
The appellant underwent a chest x-ray in March 1965; his lung 
fields were within normal limits except for scattered small 
calcifications suggestive of old histoplasmosis.  The 
appellant underwent a separation examination in January 1966; 
the examiner described the appellant's endocrine system, 
heart, lungs and chest as normal.  The appellant's urinalysis 
was negative for sugar.  The service medical records are 
devoid of any reference to complaints of, diagnosis of, or 
treatment for, any type of diabetes or glucose metabolism 
problem.  The service medical records are also silent as to 
any heart disorder or asthma or airway disease.

The appellant underwent a VA medical examination in July 
2005; the examiner reviewed the appellant's claims file.  The 
appellant reported that he had been diagnosed with diabetes 
at the age of 38, with hypertension between the 1980s and 
1995, and with a myocardial infarction in 1995.  The 
appellant also reported that he had been diagnosed with 
asthma and sleep apnea.  After examining the appellant, the 
examiner rendered diagnoses that included diabetes mellitus, 
Type II; hypertension said to be due to the diabetes; and 
coronary artery disease said to be due to the diabetes.  

The examiner concluded, based on the appellant's statements 
that he had made several flights into Vietnam, that he had 
been exposed dioxide-contaminated herbicide and that the 
diabetes was related to this exposure.  The examiner stated 
that the appellant's asthma and chronic obstructive pulmonary 
disease were not likely caused by, the result of, or 
aggravated by his military service.

As previously noted, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Although the appellant has claimed to have been exposed to 
herbicides during his active military service, there is no 
evidence that the veteran visited Vietnam during his tour in 
the PACAF.  Furthermore, the appellant's representative, in 
an October 2005 written statement, conceded that a "there is 
no objectively verifiable evidence in the appellant's record 
that substantiates his claim of temporary duty in Vietnam."  
See Anderson v. Brown, 9 Vet. App. 542 (1996).  Therefore, as 
the evidence does not indicate that the appellant went to 
Vietnam, he is not afforded the presumption that he was 
exposed to herbicide agents under 68 Fed. Reg. 34,539-43 
(June 10, 2003) (codified at 38 C.F.R. § 3.307(a)(6)(iii)).

The service medical records have been closely reviewed and 
found to be silent for any complaint, treatment, or diagnosis 
pertinent to diabetes or hypertension or other cardiac 
disease.  While the appellant reported shortness of breath at 
the time of his January 1966 separation examination, he 
thought that it was related to his smoking habits and lack of 
physical activity; the chest x-ray was negative and the 
examiner stated that the appellant's chest and lungs were 
normal.  In addition, the examiner also found that there were 
no complications or sequelae from chronic colds or shortness 
of breath.  Service medical and personnel records fail to 
support the appellant's assertion that he was directly 
exposed to the herbicide known as Agent Orange.

Additionally, post-service private medical records do not 
document the appellant's assertion that he was exposed to 
Agent Orange and there is no competent medical opinion of 
record relating any of his claimed conditions, including his 
diabetes, his heart disease and his respiratory disease, to 
his service.  

Of particular note, it is clear that the July 2005 medical 
opinion that the appellant's diabetes was related to his 
exposure to herbicides in Vietnam was based on the 
appellant's statements about his undocumented flights to 
Vietnam and does not constitute a competent opinion because 
when a medical opinion is based on a history and information 
given by a claimant, the Board is not bound to accept that 
doctor's opinion under such circumstances.  See Swann v. 
Brown, 5 Vet. App. 229 (1993); see also Elkins v. Brown, 5 
Vet. App. 474 (1993).  

That the physician had a subjectively held belief in the 
appellant's credibility is not competent medical evidence.  
The law provides in this regard that the opinion of the 
physician that the appellant is truthful in his account is 
not necessarily probative as to the facts of the account.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]; see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); [Pre-VCAA 
case, where a veteran with service-connected PTSD sought 
service connection for the residuals of a broken leg, 
sustained in a motorcycle accident.  His treating physician 
opined that "thrill seeking behavior," typical in PTSD 
patients, in part had caused the veteran's recklessness.  
However, evidence was of record indicating that the veteran 
had told police officers and bystanders immediately after the 
accident that he had exercised care when riding his 
motorcycle, and that a car struck him as he was attempting to 
negotiate a turn.  The Court found the physician's opinion 
not sufficient to well-ground the claim under then applicable 
law, because although the veteran was competent to testify as 
to the sequence of events of the accident, the physician was 
not an eyewitness to the accident, so that any opinion 
regarding what actions or sequence of events caused the 
accident was outside the scope of his competence.  Id. at 
386].     Therefore, there is no competent medical opinion of 
record etiologically relating the appellant's diabetes to his 
service.  

The appellant's belief that he was exposed to Agent Orange 
from his duties in service does not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication from the record that the 
appellant or his representative has medical training or 
expertise.  As lay persons, they are not competent to proffer 
medical opinions or diagnoses.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

There is no competent medical evidence of record showing the 
appellant was exposed to Agent Orange in service.  
Additionally, there is no suggestion in the record that 
diabetes or heart disease was evident within a year of the 
appellant's separation from active military service.  
38 C.F.R. § 3.309(a).  In sum, the preponderance of the 
evidence is against a grant of service connection for 
diabetes, heart disease and respiratory disease as secondary 
to Agent Orange exposure based on legal presumptions.

However, under Combee, discussed above, even in the absence 
of satisfaction of the presumptions of incurrence or 
aggravation, service connection may be granted if the 
evidence establishes that there is a connection between an 
incident of service, including exposure to herbicides, and a 
current disability.  In this case, however, there is no such 
evidence regarding the claimed disorders.  The record does 
not reveal that any competent medical examiner has opined 
that the diabetes, heart disease, or respiratory disease is 
related to any incident of the appellant's military service.  

The appellant essentially contends that he has respiratory 
disease caused by exposure to asbestos in service related to 
involvement with asbestos on Air Force planes.  However, his 
service medical records are negative for a diagnosis of any 
chronic pulmonary or respiratory pathology.  The appellant 
has stated that he smoked until 1979.  There is no competent 
medical evidence of record that indicates that the small 
scattered calcifications noted in the March 1965 chest x-ray 
cause any disability, nor is there any competent medical 
evidence of record that links this radiographic finding or 
any current respiratory/pulmonary disease to exposure to 
asbestos in the mid-1960s.  Therefore, the Board finds that 
the preponderance of the evidence is against the grant of 
service connection for respiratory disease claimed as the 
result of exposure to asbestos.

There is no evidence of record that the appellant had 
diabetes, any heart disease, or any respiratory condition 
until many years after service.  The absence of any evidence 
of any of the claimed disabilities in the service medical 
records or of persistent symptoms of any claimed disability 
between 1966 and 1981 (age 38) constitutes negative evidence 
tending to disprove the assertion that the appellant was 
disabled from any disease or injury during his service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of positive 
and "negative" evidence).

The Board concludes that the weight of the "negative" 
evidence, principally in the form of the appellant's 
statements and private medical evidence demonstrating that 
the claimed disorders were not evident until many years after 
service, with the report of the onset of diabetes around 1981 
(age 38), and heart disease and respiratory disease after 
that, exceeds that of the "positive" evidence of record, 
which amounts to nothing more than the appellant's 
contentions.  The lack of any evidence of symptoms or 
clinical findings until many years after the appellant's 1966 
separation from service is itself evidence which also 
strongly suggests that no claimed condition is traceable to 
disease or injury in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision which held that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  Although Maxson is not directly on point 
in this case, as it deals with aggravation during service, it 
does indicate that the Board may consider the absence of 
evidence when engaging in a fact-finding role.  The Board 
concludes, therefore, that the evidence does not support a 
finding of any connection between the appellant's current 
diabetes, hypertension, coronary artery disease, asthma or 
chronic obstructive disease and his military service.

Because the preponderance of the evidence is against each of 
these claims, the benefit-of-the-doubt doctrine does not 
apply.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

There can be no doubt from review of the record that the 
appellant rendered honorable and faithful service for which 
the Board is grateful.  However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which service connection may be 
granted.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It has been observed that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 



ORDER

Service connection for diabetes mellitus, a heart disorder 
and a respiratory disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


